Case 1:17-cr-00183-TWP-TAB Document 41 Filed 03/28/19 Page 1 of 5 PageID #: 154



                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF INDIANA
                                   INDIANAPOLIS DIVISION                        Acknowledged
                                                                                      TWP
 UNITED STATES OF AMERICA,                    )                                   March 28, 2019
                                              )
        Plaintiff,                            )
                                              )
             v.                               )       Cause No. 1:17-cr-183-TWP-TAB
                                              )
 BUSTER HERNANDEZ,                            )
                                              )
        Defendant.                            )


    NOTICE OF INTENT TO SUPERSEDE THE INDICTMENT AND RESPOND TO
                   DEFENDANT’S MOTION TO DISMISS

        The United States, by counsel, Josh J. Minkler, United States Attorney for the Southern

 District of Indiana, and Tiffany J. Preston, Assistant United States Attorney, hereby notifies the

 Court and Counsel that the United States intends to Superseding the Indictment in the above matter

 on or before April 9, 2018:

        1.        On or about August 1, 2017, a Criminal Complaint was filed against the above

 named defendant.

        2.        On September 7, 2017, the Grand Jury returned an Indictment charging Buster

 Hernandez with Production of Child Pornography (Counts 1-6), in violation of 18 U.S.C. §

 2251(a), Distributing Child Pornography (Counts 7-9), in violation of 18 U.S.C. § 2252A(a)(2),

 Threats to Use Explosive Devices (Counts 10-13), in violation of 18 U.S.C § 844(e) and Threats

 to Injure (Counts 14-26), in violation of 18 U.S.C. § 875(c).

        3.        On September 7, 2017, the defendant appeared before Magistrate Judge Tim A.

 Baker for the Court advised the defendant of his rights and the penalties associated with the
Case 1:17-cr-00183-TWP-TAB Document 41 Filed 03/28/19 Page 2 of 5 PageID #: 155



 charges.      The defendant waived formal arraignment and reading of the Indictment, and waived

 the detention hearing.       Accordingly, Defendant was ordered detained and that order stands.

          4.       During the analysis of the case, and in preparation for trial, the United States has

 reviewed voluminous data associated with the Defendant’s use of the Internet to produce,

 distribute, and receive child pornography, threaten to use explosive devices, and threaten to kill,

 injure, kidnap and ruin the reputations of at least 100 victims who reside throughout the United

 States and at least two foreign jurisdictions. The United States received the aforementioned data

 in response to numerous federal search warrants associated with hundreds of Hushmail, Facebook,

 Twitter, and Instagram accounts.            Based upon the extensive review described above, there is a

 strong circumstantial net linking the Defendant with “Brian Kil,” the moniker he used to attack

 some of the victims in the Southern District of Indiana, and other monikers, which the Defendant

 used to victimize victims in the Southern District of Indiana and other jurisdictions.

          5.       All of this information was available for the defense in discovery as set forth in the

 Government September 25, 2017, Federal Rule of Criminal Procedure 16 letter.

          6.       The Court most recently scheduled the Final Pretrial Conference for April 24, 2019,

 and the Jury Trial for May 13, 2019. 1

          7.       On March 13, 2019, the Defendant Moved to Dismiss Counts 4, 5, 6, 9, 23, 24, 25

 and 26 for lack of venue as to Minor Victim 2.

          8.       Pursuant to an order dated March 20, 2019, the United States is due to respond to

 the Defendant’s Motion to Dismiss by March 29, 2019. 2


 1 On September 29, 2017, the matter was reassigned to the Honorable Tanya Walton Pratt, and the Court set the case
 for trial on October 25, 2017. Defendant moved to continue, without objection, and the trial was set for April 24, 2018.
 No. 27. The defendant moved to continue, without an objection, a second time, and the trial was set for July 30,
 2018. Subsequently, the Government moved to continue the trial as a result of appending MLAT and plea, without
 objection, and the matter was set for December 3, 2018. The defense moved for a continuance for a third time, and
 the matter was set for May 13, 2019. Although the Superseding Indictment relies on evidence disclosed to the
 defense, the United States will not oppose a motion to continue the May 13, 2019 trial.
 2 Lead counsel for the United States was out of the office from the afternoon of March 15, 2019, until the morning
                                                            2
Case 1:17-cr-00183-TWP-TAB Document 41 Filed 03/28/19 Page 3 of 5 PageID #: 156



         9.       As a result of the extensive analysis set forth above, and in preparation for trial and

 in response to the Motion to Dismiss, the United States intends to present a Superseding Indictment

 to the Grand Jury that will amend the original Indictment as follows:

         a.       To alter certain counts of the Indictment (and thereby obviate the need for the Court

 to address the issues raised by the Defense in its Motion to Dismiss); 3

         b.       To refer certain matters to other Districts for which venue has not been challenged

 for federal prosecution (and thereby obviate the need for the Court to rule on the pending motion);

         c.       To add additional counts of production and distribution of child pornography, and

 threatening to kill, injure, kidnap, or ruin the reputation of Minor Victim 1, and attempt to do so;

         d.       To add additional counts of production and distribution of child pornography, and

 threatening to kill, injure, kidnap, or ruin the reputation of at least 5 addition minor victims from

 the Southern District of Indiana that were disclosed in discovery, but not named in the original

 Indictment;

         e.       To add counts of extortion and threatening to kill, injure, kidnap, or ruin the

 reputation of adult victims disclosed in discovery, but not named in the original Indictment;

         f.       To add counts of obstruction, or attempted obstructed of justice, against the

 Defendant;

         g.       To add counts of witness tampering against the defendant;

         h.       To add allegations disclosed in discovery and in the Complaint, but not set forth in

 the Indictment to assist the jury in understanding the Defendant’s means and methods to employ,

 use, persuade, induce, entice, and coerce victims to produce child pornography;




 of March 27, 2019.
 3 As such, the Defendant’s Motion to Dismiss the original Indictment will be moot.
                                                         3
Case 1:17-cr-00183-TWP-TAB Document 41 Filed 03/28/19 Page 4 of 5 PageID #: 157



        i.      To add allegations disclosed in discovery and the Complaint, but not set forth in

 the Indictment, to assist the jury in understanding the means and methods the Defendant to disguise

 his true identity from his victims and law enforcement, destroy evidence, obstruct justice, and

 tamper with witnesses;

        10.     As set forth above, the United States further advises the Defendant and this Court

 that it intends to refer certain matters associated with Minor Victim 2 identified in the original

 indictment and the Defendant’s Motion to Dismiss for federal prosecution in another District.

                                              Respectfully submitted,


                                              JOSH J. MINKLER
                                              United States Attorney


                                       By:    s/ Tiffany J. Preston
                                               Tiffany J. Preston
                                              Assistant United States Attorney
                                              Office of the United States Attorney
                                              10 W. Market St., Suite 2100
                                              Indianapolis, Indiana 46204-3048
                                              Telephone: (317) 226-6333




                                                 4
Case 1:17-cr-00183-TWP-TAB Document 41 Filed 03/28/19 Page 5 of 5 PageID #: 158




                                   CERTIFICATE OF SERVICE

        I hereby certify that on March 27, 2019, a copy of the foregoing was filed electronically.

 Service of this filing will be made on all ECF-registered counsel by operation of the Court’s

 electronic filing system.   Parties may access this filing through the court’s system.




                                               s/ Tiffany J. Preston
                                                Tiffany J. Preston
                                               Assistant United States Attorney
                                               Office of the United States Attorney
                                               10 W. Market St., Suite 2100
                                               Indianapolis, Indiana 46204-3048
                                               Telephone: (317) 226-6333




                                                  5
